Citation Nr: 0631274	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

This World War Two veteran had honorable active service from 
March 1943 to December 1945.  The veteran was awarded the 
Purple Heart for wounds received in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) in Fort Lauderdale, 
Florida.  The case was transferred to the VA Regional Office 
in St.  Petersburg, Florida (RO), which, at the veteran's 
request, held a hearing at the RO in May 2004.  A transcript 
of that hearing is of record.  VA's denial of benefits was 
continued by the RO in a Statement of the Case dated February 
2004 and a Supplemental Statement of the Case dated August 
2004.

The Board notes that the veteran was originally service-
connected in February 1946, effective December 1945, for 
residuals of a gunshot wound (GSW), medial side of right leg, 
evaluated as 10 percent disabling.  By rating action dated in 
January 2005, the RO confirmed a 10 percent rating for 
residuals of a GSW to Muscle Group (MG) XII anteromedial 
aspect right lower extremity, and assigned a separate 40 
percent evaluation for venous insufficiency of right lower 
extremity associated with GSW, effective August 2001.


FINDINGS OF FACT

1. The veteran has established service connection for GSW MG 
XII anteromedial aspect right lower extremity, rated as 10 
percent disabling, and venous insufficiency of right lower 
extremity associated with GSW to MG XII anteromedial aspect 
right lower extremity, rated as 40 percent disabling.

2. The veteran has been continuously employed as a 
professional photographer since December 1945.

3. The veteran has overcome the effects of any impairment of 
employability through continuous employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests, and he does not have an employment handicap.

4. The veteran does not have a neuropsychiatric service-
connected disability rated at 30 percent or more disabling, 
or any other service-connected disability rated as 50 percent 
or more disabling.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 21.40, 21.50, 21.51 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there was a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  Under the VCAA, VA has several notice requirements 
it must satisfy.  38 U.S.C.A. §§ 5102, 5103.  Additionally, 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

However, the VCAA is inapplicable to claims such as the 
present one.  See Barger v.  Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in that case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  Therefore, the veteran's claim for vocational 
rehabilitation benefits is not subject to the VCAA.

Vocational Rehabilitation - Chapter 31

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002 
& Supp. 2006); 38 C.F.R. § 21.1 (2006).

The legal criteria governing Chapter 31 vocational 
rehabilitation training provides for a basic 12-year period 
of eligibility which begins to run on the day that the VA 
notified the veteran of the existence of a compensable 
service-connected disability.  38 U.S.C.A. § 3103(b)(3); 38 
C.F.R. § 21.42(a) (2006).  After the expiration of the 12-
year period, 38 U.S.C.A. § 3103(c) permits a veteran to 
obtain Chapter 31 benefits in certain circumstances if the 
veteran has a "serious employment handicap."  38 U.S.C.A. 
§ 3103(c); 38 C.F.R. § 21.44.  In this case, the record 
indicates that the veteran was notified of service connection 
for the residuals of his GSW in February 1946.  Therefore, 
the 12 year period expired in February 1958.

Employment Handicap

The applicable law and VA regulations provide that a person 
shall be entitled to rehabilitation benefits under Chapter 31 
if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an "employment handicap."  38 U.S.C.A. § 3102(1)(A), (B) 
(West 2002 & Supp. 2006); 38 C.F.R. § 21.40(b) (2006).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West 2002 & Supp. 2006); 38 C.F.R. § 21.51(b) 
(2006).  "Impairment" is defined as restrictions on 
employability caused by the veteran's service-connected and 
nonservice-connected disabilities, negative attitudes toward 
the disabled, deficiencies in education and training, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).  The 
veteran's abilities to obtain or retain employment are not 
impaired if he has a history of stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

An employment handicap does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent reevaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

Serious Employment Handicap

A person is entitled to rehabilitation benefits under Chapter 
31 if such a person is a veteran who has a service-connected 
disability rated at 10 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a "serious employment handicap."  38 U.S.C.A. 
§ 3102(2)(A), (B) (West 2002 & Supp. 2006); 38 C.F.R. § 21.52 
(2006).

Further, a separate determination addressing whether a 
"serious employment handicap" exists shall be made in each 
case in which an employment handicap is found.  38 U.S.C.A. 
§ 3106(a) (West 2002 & Supp. 2006); 38 C.F.R. § 21.52(a).  A 
veteran who has been found to have an employment handicap 
shall be held to have a serious employment handicap if he 
has: (1) A neuropsychiatric service-connected disability 
rated at 30 percent or more disabling; or (2) any other 
service-connected disability rated at 50 percent or more 
disabling.  38 C.F.R. § 21.52(c).

Significantly, a separate determination addressing whether a 
"serious employment handicap" exists is not made when an 
employment handicap has not been found.  38 U.S.C.A. 
§ 3106(a); 38 C.F.R. § 21.52(a), (b).  A veteran cannot have 
a serious employment handicap in the absence of an employment 
handicap.  Id.

The veteran's responses to questions in the Independent 
Living Needs Questionnaire reflect that he has learned to 
cope with his disability, that he makes an effort to be 
physically fit and plays golf.

A July 2003 Counseling Record Narrative Report prepared by a 
VA counseling psychologist reflects that the veteran stated 
during his interview that he seeks training in computer 
graphics to upgrade his skills in photography.  He reported  
increased problems with standing, walking, climbing and 
treading, and that this legs interfere with his getting to 
assignments.  The counselor observed that the veteran appears 
to have an impairment of employability, with limitations that 
include walking, standing and climbing, but that he has been 
able to remain employed as a photographer.  The counselor 
also observed that the veteran's service-connected 
disabilities appear to contribute in substantial part to his 
having an impairment of employability.  Significantly, the 
counselor observed that the veteran appears to have overcome 
his impairment since he has secured reasonably developed 
skills in a suitable occupation.  The counselor noted that 
the veteran has held stable or suitable employment within his 
interests aptitudes and disabilities since 1945 and continues 
to work in the field of photography.  The counselor concluded 
that the veteran does not have an employment handicap due to 
limitations imposed by his service-connected disability, and 
therefore there is no serious employment handicap.

In a letter dated November 2003 and hearing testimony in May 
2004, the veteran asserted that he was no longer able to walk 
or drive moderate distances, carry heavy photography 
equipment, stand for long periods of time or run quickly from 
point to point, go on sales calls or move the heavy equipment 
in his studio because of his service-connected disabilities, 
with the result that he was forced to accept fewer, shorter 
assignments, which reduces his income.  He further stated 
that vocational rehabilitation benefits would allow him to 
obtain the training he needs to learn how to use computer 
software that would enable him to work from home.

On the basis of the veteran's September 2004 claim that his 
disability was worse, the RO scheduled a VA examination.  The 
December 2004 examination report reflects a diagnosis of 
venous insufficiency as residuals of GSW to the right lower 
leg, and progressive symptomatology and pain induced 
functional loss.  

The Board notes that VA outpatient treatment records dated 
August 2001 to January 2005 submitted by the veteran in 
support of his September 2004 claim for an increased rating, 
do not suggest that either of the veteran's service-connected 
disabilities satisfy the criteria for a 50 percent rating, 
the minimum disability rating for eligibility for a serious 
employment handicap and the veteran has not filed a claim for 
an increased rating.  Moreover, there is no finding that the 
veteran has an employment handicap, which is necessary for a 
finding of a serious employment handicap.  Therefore, these 
records are not pertinent to the issue presently before the 
Board.  For the sake of completeness, the Board also notes 
that the record does not reflect that the veteran is service-
connected for a neuropsychiatric disability, or any other 
disability rated as 50 percent or more disabling.  See 38 
C.F.R. § 21.52(c).

There is no competent evidence contradicting the VA 
counselor's opinion that, although his service-connected 
disabilities may materially contribute to some impairment in 
employability, the veteran has independence in daily living, 
and is, by his own testimony and statements and by the 
opinion of the VA counselor, capable of maintaining his 
current employment.  In light of the above facts, the VA 
counselor found that the veteran had been able to maintain 
his current position, for which he was initially found to 
have overcome any employment handicap.  The Board also 
observes that the veteran's many years of experience as a 
professional photographer, and the wide variety of work 
experiences he has described, provide him with transferable 
skills that would enable him to secure employment doing 
electronic editing and retouching.  The veteran has submitted 
no evidence indicating that such employment must be done only 
in the home.  Although the veteran now desires to essentially 
transition from candid and portrait photography to electronic 
photograph editing and retouching, Chapter 31 benefits are 
not intended to guarantee that a veteran will get the 
position he desires in a particular field.  See 38 U.S.C.A. 
§ 3100; 38 C.F.R. § 21.1.

Competent evidence demonstrates that the veteran has overcome 
the effects of any impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  Since December 1945, the 
veteran has been continuously employed as professional 
photographer.  A VA counseling psychologist has determined 
that an employment handicap does not exist.  Where the 
evidence shows no impairment of employability or that the 
veteran has overcome the effects of any impairment of 
employability, the regulations specifically provide that an 
employment handicap does not exist.  38 C.F.R. § 21.51(f)(2).

In light of the foregoing, the Board concludes that the 
veteran's service-connected disabilities are not of 
sufficient magnitude to establish eligibility for Chapter 31 
benefits and do not prevent him from obtaining or retaining 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3102; 38 C.F.R.  § 21.51(f)(2).  An 
employment handicap has not been shown as contemplated under 
38 U.S.C.A. § 3102.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, based on the evidence of record, the 
Board finds that entitlement to vocational rehabilitation 
benefits is not warranted.





ORDER

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


